Citation Nr: 1227699	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-24 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for service-connected ileitis and ileocolitis, also known as Crohn's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA), Atlanta, Georgia, Regional Office (RO), which inter alia denied an increased rating in excess of 30 percent disabling for the Veteran's service-connected ileitis and ileocolitis, also known as Crohn's disease.  The Veteran disagreed with such decision and subsequently perfected an appeal.   

In February 2010, the Board remanded this matter for additional development and adjudication.  In that decision, the Board noted that the Veteran's claims folder contained an untimely Substantive Appeal with regard to the issue currently on appeal.  However, the United States Court of Appeals for Veterans Claims (Court) held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, although a Substantive Appeal (here, a VA Form 9 dated July 2009) was not received within 60 days from the date that the statement of the case was mailed or within the remainder of the 1-year period from the date that the rating decision was mailed, see 38 C.F.R. § 20.302, the Board found that there was no evidence that the RO had closed the appeal, and the Board further noted that the RO had certified the appeal to the Board, waiving any objections VA might have had regarding a Substantive Appeal.  Thus, the Board found that it had jurisdiction to decide the merits of the appeal.

After the May 2011 supplemental statement of the case in connection with the claim, the Veteran submitted additional medical evidence that was not accompanied by a waiver of initial RO consideration.

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the Veteran's claim based upon all relevant evidence.  

In a March 2011 statement from the Veteran's psychologist, the Veteran was noted to suffer from major depressive disorder and anxiety disorder, NOS.  The psychologist indicated in the report that these conditions were secondary to his various medical conditions, including his service-connected bowel condition.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this regard, the Board notes that the Board, in February 2010, remanded this matter in part in order to afford the Veteran a current VA examination in connection with his claim.  The Veteran was afforded a VA fee basis examination dated in March 2010 and a VA examination dated in July 2010.  After these examinations were completed, the Veteran submitted a statement dated in May 2011 contending that his condition had worsened.  He also submitted the statement of his physician dated in March 2011 also indicating that his condition had worsened and that the Veteran had increased abdominal pain on a frequent basis and that he had developed an obstruction of the small bowel as a direct result of his Crohn's disease.  As such, the Board finds that the Veteran should be afforded an additional contemporaneous VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

In addition, the Board observes that, following the RO's issuance of the May 2011 supplemental statement of the case, the Veteran submitted additional relevant medical evidence that was not accompanied by a waiver of initial RO consideration.  In such a situation, the law requires that the RO initially consider the evidence, re-adjudicate the claim, and issue an appropriate supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Finally, in February 2010, the Board noted that, during the pendency of this appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Board found that the Rice case must be considered in readjudicating the claim on appeal.

In a May 2011 supplemental statement of the case, the RO readudicated the Veteran's claim.  However, the RO did not, as requested in the February 2010 Board decision, consider the applicability of Rice in readjudicating the claim on appeal.  As such, upon remand, all applicable laws and regulations should be considered, including consideration of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran has been treated at the VA, specifically the Atlanta VA Medical Center.  Records from the VA dated since February 2010 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated treatment records from VA, including from the Atlanta VA Medical Center dated since February 2010.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After completion of the above-requested development, the Veteran should be afforded a VA examination to determine the current nature, extent, and severity of his service-connected ileitis and ileocolitis, also known as Crohn's disease.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case, and a notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should provide a detailed description of any disturbances of bowel function and any abdominal distress.  All appropriate diagnostic tests should be conducted, including a rectal examination if deemed appropriate.   

Specifically, the examiner should indicate whether the Veteran's condition is productive of  (i) severe or pronounced ulcerative colitis, (ii) resection of the small intestine with definite or marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss or impairment of health objectively supported by examination findings including definite weight loss, and/or (iii) resection of the large intestine with severe symptoms objectively supported by examination findings.  

The examiner is also requested to express an opinion as to whether the Veteran's service-connected disabilities, to include ileitis and ileocolitis, also known as Crohn's disease, are sufficient to produce unemployability (inability to sustain substantially gainful occupation as a result of service-connected disabilities alone).  A complete rationale for any opinion expressed should be included in the examination report.

3.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's increased rating claim in excess of 30 percent disabling for ileitis and ileocolitis, also known as Crohn's disease, taking into account any newly obtained evidence.  All applicable laws and regulations should be considered, including consideration of Rice v. Shinseki, 22 Vet. App. 447 (2009).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



